          Case 6:20-cv-01012-ADA Document 14 Filed 01/04/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                        Civil Action No. 6:20-cv-1012-ADA
 WSOU INVESTMENTS, LLC, d/b/a                           Civil Action No. 6:20-cv-1013-ADA
 BRAZOS LICENSING AND                                   Civil Action No. 6:20-cv-1014-ADA
 DEVELOPMENT,                                           Civil Action No. 6:20-cv-1015-ADA
                                                        Civil Action No. 6:20-cv-1016-ADA
                        Plaintiff,
                                                        Civil Action No. 6:20-cv-1017-ADA
                                                        Civil Action No. 6:20-cv-1018-ADA
                 v.                                     Civil Action No. 6:20-cv-1019-ADA
                                                        Civil Action No. 6:20-cv-1020-ADA
 TP-LINK TECHNOLOGY CO., LTD,
                                                        Civil Action No. 6:20-cv-1021-ADA
                                                        Civil Action No. 6:20-cv-1022-ADA
                        Defendant.
                                                        JURY TRIAL DEMANDED


                          NOTICE OF ATTORNEY APPEARANCE

       PLEASE TAKE NOTICE that David M. Hoffman of the law firm of Fish & Richardson

P.C., 111 Congress Avenue, Suite 810, Austin, TX 78701, will appear as counsel of record for

Defendant, TP-Link Technologies Co., Ltd.

       The undersigned requests service of all pleadings, discovery, correspondence, notices,

calendars, and other materials affecting this action.




NOTICE OF ATTORNEY APPEARANCE                                                               Page 1
         Case 6:20-cv-01012-ADA Document 14 Filed 01/04/21 Page 2 of 3




Dated: January 4, 2021                 Respectfully submitted,

                                       FISH & RICHARDSON P.C.

                                       By: /s/ David M. Hoffman
                                           David M. Hoffman
                                           Texas Bar No. 24046084
                                           hoffman@fr.com
                                           111 Congress Avenue, Suite 810
                                           Austin, TX 78701
                                           Tel: (512) 472-5070
                                           Fax: (512) 320-8935

                                       COUNSEL FOR DEFENDANT,
                                       TP-LINK TECHNOLOGIES CO., LTD.




NOTICE OF ATTORNEY APPEARANCE                                               Page 2
         Case 6:20-cv-01012-ADA Document 14 Filed 01/04/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on January 4, 2021, and was served via CM/ECF on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(b)(1).


                                                    /s/ David M. Hoffman
                                                    David M. Hoffman




NOTICE OF ATTORNEY APPEARANCE                                                            Page 3
